os be interac revemue sthinge oct uniform issue list no - 2a ‘ty kkekkekekkkeekkekekekkeeeek kkekkkekekkekkkkekeekkekrkkekekkekekkkee kekkekrekkeekkkekkkkkekkeke legend individual a krrekrekekekkekekkekka kk rk kkk individual b kkekkeekkeekkkkkeekkeekekekeekkeee bank c kkk kkk rk rr kkk kr kkk kkk ira x krkkkkkekke kek kr kare kirke keek ke kkk ek rra e ‘ state v kkkkekekreekkekkkkkkkkekkekke kee dear kkkkkk this is in response to a request for a ruling submitted on date submitted on your behalf by your authorized representative concerning the federal_income_tax treatment of a proposed transfer of funds from one individual_retirement_account into another individual_retirement_account under sec_408 of the internal_revenue_code the facts and representations on which the ruling_request is based are as follows individual a whose date of birth was aied on her age at the date of death was age years and she was married at at the time of a’s death a maintained an individual death to individual b retirement account ira x and had not yet begun receiving distributions from ira x been made from ira x since a‘s death beneficiary of the account was appointed personal representative of her estate to a's estate individual a did not leave a will her entire net estate will - pass by intestate_succession under the laws of state v to her spouse b ira x was included in her estate and individual b individual a designated her estate as individual a had not attained age ira x has been transferred no distributions have at bank c individual b as surviving_spouse disclaimed a portion of the estate but did not disclaim the interest in ira x not disclaimed including ira x passed by intestacy to b individual b as surviving_spouse and beneficiary of the estate desires that b as sole personal representative and administrator of the estate transfer ira x maintained by the estate of a at bank c to an individual_retirement_account maintained by b at bank c therefore the balance of the estate as surviving_spouse rekkkkekkkkek kkk ek based on the facts and representations the taxpayer requests a ruling that a transfer from ira x maintained in the name of individual a’s estate at bank c to an individual_retirement_account maintained in the name of individual b the surviving_spouse qualify as sec_402 and that the transfer would not result in income to either the estate or the surviving_spouse in the year of the transfer under sec_408 a tax deferred transaction within the meaning of sec_408 a i of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he or she receives the payment or distribution code sec_408 b not apply to any transfer described in sec_408 during the one-year period ending on the day of such receipt such individual received any other amount described in such subparagraph from an ira which was not includible in his gross_income because of the application of sec_408 d a of the code provides that sec_408 a does at any time a i if sec_408 c i of the code provides in pertinent part that in the case of an inherited ira sec_408 received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is shall not apply to any amount a rollover_contribution c ii of the code provides that an ira shall be treated as sec_408 inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual sec_1_408-8 question and answer a-5 a of the proposed income_tax the only beneficiary of the individual who may elect to treat regulations provides in part that in the case of an individual dying after december the beneficiary's entire_interest in the trust or the remaining part of such interest if distribution thereof has commenced to the beneficiary as the beneficiary's own account is the individual’s surviving_spouse surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 a rather than those of sec_401 a b if the sec_1_408-8 q a-a7 of the proposed_regulations provides in pertinent part that if the surviving_spouse of an employee rolls over a distribution from the deceased spouse’s ira into another ira spouse may elect to treat the ira as the spouse's own ira in accordance with the provisions in sec_1_408-8 q a a-5 such surviving generally if a decedent's ira proceeds pass through a third party eg a_trust or an estate and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from a third party and not krkekkkkkkkkkkkrkkrk from the decedent to roll over the ira proceeds into his or her own ira thus generally such surviving_spouse will not be eligible however in a situation where an estate is the beneficiary of the ira the surviving_spouse is the administrator of the estate and is the sole beneficiary of an intestate estate except for any non-ira portion of the estate the spouse has disclaimed then for purposes of sec_408 d surviving_spouse will be treated as having acquired the ira proceeds from the decedent and not from the estate of the code the in this case individual b administrator and the sole beneficiary except for any non-ira portion of the estate the spouse has disclaimed of a's estate individual a's estate is the beneficiary of ira x individual b who has not disclaimed any portion of ira x will transfer all ira x proceeds to an tra described in sec_408 a set up and maintained in b's name is the surviving_spouse of individual a and the accordingly we conclude that the transfer of all assets from ira x maintained in the name of the individual a at bank c to an individual_retirement_account maintained in the name of individual b a‘s surviving_spouse qualifies under sec_408 income for either the estate or the surviving_spouse b transfer under sec_408 of the code and will not result in an inclusion gross in the year of the this ruling is based on the assumption that individual a’s ira x and the ira to be established by individual b meet the requirements of sec_408 of the code at all times relevant to the transaction described herein and that the transfer will satisfy all other applicable_requirements of sec_408 this ruling is directed only to the taxpayer who requested it of the code provides that it may not be used or cited as sec_6110 precedent this ruling letter was prepared by at - he may be contacted the original and a deleted copy of this letter have been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely alan pipkin chief employee_plans technical branch tax exempt government entities enclosures deleted copy of this letter notice of intention to disclose notice
